            Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



CAROLINA MAESTRE                    )
       Plaintiff,                   )
                                    )
                                    ) Case No.: 1:18-cv-02495
      v.                            )
                                    )
                                    )
SDH SERVICES EAST,                  )
Limited Liability Company           )
         Defendant.                 )
____________________________________)


                                          COMPLAINT
       COMES NOW, Plaintiff Carolina Maestre (hereinafter “Plaintiff” or “Ms. Maestre”), by

and through her undersigned counsel, and files this, her Complaint against Defendant SDH

Services East, LLC (hereinafter “Defendant” or “SDH Services”), and respectfully shows this

Court as follows:

                                  NATURE OF COMPLAINT
       1.      Plaintiff brings this action to obtain full and complete relief and to redress the

unlawful employment practices described herein.

       2.      This action seeks declaratory relief, liquidated and actual damages for Defendant’s

unlawful employment practices on the basis of national origin in violation of Title VII of the Civil

Rights Act of 1964 42 USC §§ 2000e, et seq. (hereinafter “Title VII”).

                                JURISDICTION AND VENUE


       3.      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. § 1331, 42

U.S.C. § 1983 and 42 U.S.C. § 2000e-5(f).
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 2 of 15



        4.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 (federal question) and 28 U.S.C. § 1343(a)(3) (civil rights).

        5.      The unlawful employment practices alleged in this Complaint were committed

within the District of Columbia. Therefore, in accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                             PARTIES
        6.    Plaintiff is a female (Hispanic/Cuban) citizen of the United States of America and is

subject to the jurisdiction of this Court.

        7.    Defendant SDH Services, LLC is a wholly owned subsidiary company of Sodexo,

Inc., is qualified and licensed to do business in the District of Columbia, and at all times material

hereto has conducted business within this District.

                                  ADMINISTRATIVE PROCEDURES

        8.      On July 14, 2017, Plaintiff timely contacted the United States Equal Employment

Opportunity Commission (“EEOC”) and filed a complaint against SDH Services alleging

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §

2000e, et. seq., and the Rehabilitation Act, identified as EEOC Charge No. 570-2017-01747N.

        9.      Plaintiff has exhausted all of her administrative remedies.

        10.     On or about July 14, 2017, Plaintiff submitted a Form 5 Charge to the EEOC

alleging that SDH Services violated Title VII of the Civil Rights Act of 1964, as amended, due to

discrimination based upon national origin and retaliation for filing a complaint of national origin,

a protected activity.

        11.     The EEOC issued a “Notice of Right to Sue” on July 31, 2018, entitling an action

to be commenced within ninety (90) days of receipt of that notice.



                                                 2
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 3 of 15



        12.     This action has been commenced within ninety (90) days of Ms. Maestre’s receipt

of the “Notice of Right to Sue.”

                                   FACTUAL ALLEGATIONS
        13.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs, as if fully set forth herein.

        14.     Plaintiff was hired by Defendant on or around January 9, 2017, as a Construction

Project Manager II.

        15.     At all times relevant, Dan Ackley (Male/Caucasian), Julie Policastro

(Female/Caucasian), Todd Murphy (Male/Caucasian), William Finn (Male/Caucasian), Arthur

Ntengwe (Male/Nigerian) and Charon Johnson (Female/African-American) acted in supervisory

capacity to Plaintiff.

        16.     At all times relevant, Guy Kosmin (Male/Caucasian), Construction Project

Manager II, had the same duties and responsibilities as Plaintiff.

                                            Failure to Hire

        17.     Approximately three weeks into Plaintiff’s employment the Vice President of

Operations, Patrick Walsh, told Plaintiff’s husband to tell Plaintiff to apply to the position for

Director of Project Management. Mr. Walsh told Plaintiff that he thought she would be a good fit

for the position and to apply to the position.

        18.     On or around January 30, 2017, Plaintiff applied for the Director of Project

Management position.

        19.     On or around February 15, 2017, Plaintiff was approached by her supervisor, Dan

Ackley, and was told to apply to the Director of Project Management Position. However, when

Plaintiff checked the system her information did not show up.



                                                  3
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 4 of 15



        20.     On or around February 20, 2018, Mr. Ackley requested an one-on-one meeting with

Plaintiff in which he discouraged Plaintiff from pursuing the position he encouraged her to apply

for. During the meeting, Mr. Ackley encouraged Plaintiff to leave the project management field

altogether.

        21.     Two days later, on or around February 22, 2018, Plaintiff had a one-on-one meeting

with Mr. Ackley during which he informed Plaintiff that someone was selected for the Director of

Project Management position.

        22.     Despite being qualified for the position, a Caucasian male was selected for the

Director position before Plaintiff had the opportunity to interview.

                           Disparate Treatment – Race Discrimination

        23.     After approximately two months in her position, Plaintiff was given an office space

in the concourse level sharing same office with her supervisor, Todd Murphy (Caucasian). The

arrangement was unusual and contrary to what had been provided to Mr. Kosmin. Mr. Kosmin had

a separate office out of sight from IMF customers and that was not shared. The unusual office

arrangement prompted another employee, Joe Hall, to comment to Mr. Murphy that he “grabbed

a secretary” – referring to Plaintiff.

        24.     Further, Mr. Kosmin had access to internal systems and softwares that were

required to fulfill the duties and responsibilities of Plaintiff’s position that Plaintiff did not have

access to. During the first several months of employment, Plaintiff requested access several times.

The access and software needed to perform the duties of Plaintiff’s position included but were not

limited to: access to the R: Drive; Autocadd; Constructware; System Issues Log and Forms.

Plaintiff did not fully gain access to these systems until after six months of her hire date. indicates

that I did not receive the essential software until six months Plaintiff’s hire date.



                                                   4
             Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 5 of 15



       25.      Mr. Kosmin also had the equipment to do Plaintiff’s position that she did not have.

Although Plaintiff requested equipment, tools and supplies such as: lap top, tablet, desk top

computer, copier, cell phone, landline phone and office, stapler, printing paper etc. she did not get

the equipment until one to two months after her hire date. Although they shared the same job title,

Plaintiff never received some of the equipment that was provided to Mr. Kosmin.

       26.      Plaintiff was not included in departmental group emails that were essential to her

job function until two months after her employment.

       27.      Over the course of her employment, Plaintiff was given 31% more projects than

Male Construction Project Managers predecessors and counterparts. Her projects increased from

32 projects to 42 projects.

       28.      Plaintiff was also mandated to do more work than her male counterparts. For

example, Plaintiff had to perform walk-a-bout inspections of building areas during the Annual

Spring Meeting for ten consecutive days, in which Mr. Kosmin was exempt from having to

perform the same duties that she was required to perform.

       29.      Plaintiff was not paid equally to her similarly situated Caucasian, male

counterparts.

       30.      Over the course of her employment, Defendant changed Plaintiff’s reporting

structure five times. Her reporting structures included some combination of Todd Murphy,

William Finn, Dan Ackley, Shanan Bobon, Julie Policastro and Charon Johnson.

       31. On or around May 23, 2017, Julie Policastro (Caucasian) changed Plaintiff’s direct

report to Charon Johnson, which Ms. Policastro did without the involvement of Human Resources

in order to further subject Plaintiff to a hostile work environment.

                         Hostile Work Environment – Gender Discrimination



                                                 5
               Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 6 of 15



        32.     Arthur Ntengwe (Male/Nigerian), IMF employee, often addressed and ordered

Plaintiff in a such a demanding and belittling tone frequently yelling at her in front of Plaintiff’s

co-workers. His tone was so aggressive that Plaintiff believed Mr. Ntengwe wanted to hit her. For

example, Mr. Ntengwe belittled her in front of one of Defendant’s Human Resources

representative, April Stevenson, on the status of a project that Plaintiff and Ntengwe were working

on together. Ntengwe was upset because he did not have and not obtain a Purchase Order Number

to start the project. Due interactions such as these, Plaintiff tried where she could to keep their

communication at a physical distance.

        33.     Despite Ms. Stevenson witnessing this behavior, she failed to take action.

        34.     On another occasion, Mr. Ntengwe yelled at Plaintiff while she was on the way to

a meeting because he was upset at the speed of the project. In a hostile manner, Ntengwe yelled

“The project must get started”. Plaintiff had no control over the submission of the purchase order

and needed the purchase order number to be released in order to start the project. When Plaintiff

finally received the number, Mr. Ntengwe cancelled the project. Plaintiff explained that by

stopping the production order before manufacturing commenced, she had in fact saved the

organization thousands of dollars. Plaintiff received no gratitude from him for her efforts.

        35.     On or around March 6, 2017, Plaintiff saw her supervisor, Todd Murphy, going to

Mr. Ntengwe’s office and Plaintiff overheard Mr. Ntengwe saying to Mr. Murphy to “ get rid of

Carolina”, “ this hard headed woman”, followed by a punching sound over and over again. Plaintiff

overheard Mr. Murphy reply, “ it is not that easy”. Plaintiff got up from her chair and passed by

Mr. Ntengwe’s office to further investigate and witnessed Mr. Ntengwe hitting his desk with a

closed fist.




                                                 6
               Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 7 of 15



        36.     Plaintiff complained to Human Resources regarding Mr. Ntengwe’s hostile

behavior. Plaintiff was told by April Stevenson, Human Resources representative, to take a break

and go home. Ms. Stevenson informed Plaintiff that she could work from anywhere which Plaintiff

could not since she would not be able to fulfill her duties as Project Manager if she were offsite.

                                              Retaliation

        37.     On or around April 26, 2017, after Plaintiff complained, the Defendant changed her

reporting structure to a less experienced, less qualified new hire Shanon Bobon (Caucasian).

        38.     On or around May 23, 2017, Plaintiff was forced by Policastro to take a position in

a different department, Tenant Services. Plaintiff never agreed to taking the position. Plaintiff was

threatened by Policastro to take the position or risk having her employment terminated. Policastro

told Plaintiff that she would be able to terminate her because there were letters in Plaintiff’s human

resources file. Plaintiff asked her to see the letters and she refused. Policastro also stated that their

meeting would be undocumented and would not show up in Defendant’s system.

        39.     On or around May 23, 2017, Plaintiff reported to Tenant Services under the

supervision of Charon Johnson, Director of Tenant Services. Almost immediately, Johnson

continued the pattern of harassment and discrimination perpetuated by Plaintiff’s other

supervisors.

        40.     On one occasion, Plaintiff requested to go to doctor because she was feeling ill. Ms.

Johnson denied Plaintiff the opportunity to seek medical treatment, despite Plaintiff requesting to

seek treatment five times. Because of the denial, Plaintiff’s condition was exacerbated and she had

to go to the emergency room.

        41.     On or around June 22, 2017, Ms. Johnson said that the word Plaintiff used to

identify the phase of a project was “shit”. The word Plaintiff used is the correct term to identify



                                                   7
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 8 of 15



the status of a project. Plaintiff tried explaining that to Ms. Johnson and she replied, in a

domineering tone, “shut up” in front of Plaintiff’s coworkers.

                                           COUNT ONE
                                        Race Discrimination
                                      42 U.S.C. § 2000e-2(a)(1)
                                          (Hispanic/Cuban)

        42.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

        43.      Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

        44.      Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

        45.      At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

        46.      Plaintiff is a member of a protected class, as she is Hispanic/Cuban.

        47.      Defendant discriminated against Plaintiff because of her race in violation of Title

VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent race-based

harassment alleged herein and by failing to take affirmative action to correct and redress these

unlawful employment practices.

        48.      During Plaintiff’s employment, Mr. Ackley, Ms. Policastro, Mr. Murphy and Ms.

Johnson, subjected Plaintiff to disparate treatment on the basis of her race. Plaintiff performed the

duties and responsibilities of her job adequately.




                                                  8
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 9 of 15



        49.      This conduct and other incidents of harassment described above were because of

Plaintiff’s race, and Plaintiff did not see her supervisors or others treat the non-Hispanic employees

in the manner she was being treated.

        50.      The harassment directed at Plaintiff was either intended to cause her severe

emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it

would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately

resulting from the distress she has suffered relating to the conduct of Defendant.

        51.      Due to Defendant’s actions, Plaintiff was humiliated, embarrassed, and made to

endure a great amount of pain and suffering and such impact is on-going and permanent in nature.

        52.      Plaintiff has incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

                                          COUNT TWO
                                     Hostile Work Environment
                                     42 U.S.C. § 2000e-2(a)(1)
        53.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

        54.      Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

        55.      Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

        56.      At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

        57.      Plaintiff is a member of a protected class, as she is Hispanic.




                                                   9
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 10 of 15



        58.     Defendant discriminated against Plaintiff because of her national origin in violation

of Title VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent the national

origin discrimination alleged herein and by failing to take affirmative action to correct and redress

these unlawful employment practices.

        59.     During Plaintiff’s employment, Ms. Julie Policastro subjected Plaintiff to a barrage

of offensive and unwelcome comments. Plaintiff clearly indicated that the conduct was

unwelcome. Plaintiff did not solicit or incite the conduct and she perceived the conduct to be

offensive and/or undesirable.

        60.     This conduct and other incidents of harassment described above were because of

Plaintiff’s national origin.

        61.     The conduct suffered by Plaintiff was sufficiently pervasive and/or severe to alter

and did alter a condition of Plaintiff’s employment and created an abusive working environment.

        62.     Plaintiff and similarly situated employees were detrimentally affected by the

conduct and such conduct would have detrimentally affected a reasonable man in Plaintiff’s

position.

        63.     The Defendant knew or should have known of the discrimination described herein

and Ms. Policastro’s propensity to engage in such national origin-based harassment and failed to

implement prompt, appropriate or corrective action.

                                         COUNT THREE
                                       Gender Discrimination
                                      42 U.S.C. § 2000e-2(a)(1)
                                              (Female)
        64.     Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.




                                                 10
             Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 11 of 15



       65.       Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

       66.       Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

       67.       At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

       68.       Plaintiff is a member of a protected class, as she is a female.

       69.       Defendant discriminated against Plaintiff because of her gender in violation of Title

VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent the gender-based

harassment alleged herein and by failing to take affirmative action to correct and redress these

unlawful employment practices.

       70.       During Plaintiff’s employment, Mr. Ntengwe, subjected Plaintiff to a barrage of

offensive and unwelcome comments. Plaintiff clearly indicated that the conduct was unwelcome.

Plaintiff did not solicit or incite the conduct and she perceived the conduct to be offensive and/or

undesirable.

       71.       This conduct and other incidents of harassment described above were because of

Plaintiff’s gender, and Plaintiff did not see Mr. Ntengwe or others harass the male employees in

the manner she was being harassed.

       72.       The harassment directed at Plaintiff was either intended to cause her severe

emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it

would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately

resulting from the distress she has suffered relating to the conduct of Defendant.

                                                   11
              Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 12 of 15



        73.      Due to Defendant’s actions, Plaintiff was humiliated, embarrassed, and made to

endure a great amount of pain and suffering and such impact is on-going and permanent in nature.

        74.      Plaintiff has incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

                                          COUNT FOUR
                             Retaliation Based Upon Protected Activity
                                      42 U.S.C. § 2000e-2(a)(1)
        75.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

        76.      Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

        77.      At all times relevant to this Complaint, Defendants and their agents were acting

under color of the laws, customs and usages of the District of Columbia within the meaning of 42

U.S.C. § 1983.

        78.      Plaintiff has exhausted her administrative remedies under Title VII of the Civil

Rights Act of 1964, as amended.

        79.      Plaintiff complained verbally and in writing to Defendant’s management and

officials regarding her belief that she was being subjected to harassment and discriminatory

conduct based on national origin.

        80.      Defendant subjected Plaintiff to the aforementioned adverse employment actions

because of her participation and opposition to unlawful and discriminatory employment practices

in violation of Title VII, Section 1983.

        81.      The adverse retaliatory actions to which Plaintiff has been subjected are a direct

result of Plaintiff having previously engaged in protected EEO activity.




                                                 12
             Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 13 of 15



       82.     Similarly situated employees (no known prior EEO activity) were not subjected to

the same, similar, or any other adverse treatment.

       83.     Other employees who were similarly situated, but members of a different protected

class than Plaintiff, have received different terms and conditions of employment.

       84.     Defendant’s unlawful conduct has created a climate of fear and intimidation for

Plaintiff and other employees, which creates a chilling effect upon other employees’ willingness

to engage in protected activity.

       85.     Defendant’s unlawful conduct negatively impacted the terms, conditions, and

privileges of Plaintiff’s employment.

       86.     Defendant’s retaliatory conduct has been intentional, deliberate, willful, malicious,

reckless and in callous disregard of the rights of Plaintiff because of her participation and

opposition to Defendant’s discriminatory conduct.

       87.     Defendant is directly liable for the discriminatory acts or omissions of its agents,

servants, and employees while acting within the course and scope of their employment, under the

theory of respondeat superior.

       88.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury, and monetary damages –

including, but not limited to, past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs – and is entitled to all available

legal and equitable remedies.

       89.     Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity,

now and into the future, without Plaintiff contributing any negligence thereto.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

                                                13
                 Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 14 of 15



           a. Order the Defendant institute a policy and procedure to be implemented against

           discrimination;

           b. Supervisory training for the supervisors at issue herein;

           c. Equal Employment Opportunity training for Defendant and the supervisory officials at

           issue herein; and

           d. Award compensatory damages in excess of Two Hundred Thousand Dollars

           ($200,000.00);

           e. Award lost wages;

           f. Award back pay and benefits, with interest;

           g. Award future wages;

           i. Award reasonable attorney fees, costs, and expenses incurred for this action;

           j. Award equitable, declaratory, and injunctive relief;

           k. Award differential in salary compared to similarly-situated male counterparts; and

           l. Award such other and further relief as this Honorable Court deems just and proper.

                                            JURY DEMAND
           90.     Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so
triable.
           Dated: October 29, 2018

                                                          Respectfully submitted,

                                                          /s/ Reshad Favors__________________
                                                          Reshad Favors (D.C. Bar #1034316)
                                                          THE MOSAIC LAW FIRM PLLC
                                                          1629 K Street, NW Suite 300
                                                          Washington, DC 20006
                                                          (202) 508-8249
                                                          reshad.favors@themosaiclawfirm.com

                                                          Counsel for Plaintiff

                                                    14
Case 1:18-cv-02495 Document 1 Filed 10/29/18 Page 15 of 15




                            15
